DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Introductory Remarks
This action is in response to communications filed on 23 June 2020. Claim(s) 1-15 is/are presently pending in the application, of which, claim(s) 1, 6, and 11 is/are presented in independent form.

This application properly claims benefit, as a continuation, of International Application No. PCT/CN2017/118689 filed on 26 December 2017. 

An IDS was received on 24 July 2020 and 1 February 2022. All references have been considered.

Examiner’s Note
The rejections below group claims that may not be identical, but whose language and scope are so substantively similar as to lend themselves to grouping, in the interests of clarity and conciseness. Any citation to the instant specification herein is made to the PGPub version (if applicable). The examiner notes that no statement has been entered regarding the inventorship of individual claims as required under 37 CFR 1.56, and therefore assumes that all claims have the same inventorship or are directed to inventions that were commonly owned as of the effective filing date of the invention.

Claim Objections
Claim 1 is objected to because of the following informalities:  the determining step is ended with a comma, as opposed to a semi-colon, which the other limitations are ended with.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Independent claims 1, 6, and 11 each refer to “valid data” and “invalid data”, which are defined in the specification at 0051 and 0053 (“The invalid data is an object that is in the expired backup and that includes a data slice modified of the backup next to the expired backup.” and “The valid data is an object that is in the expired backup and that includes a data slice not modified of the backup next to the expired backup.”). However these definitions appear to be translated from a foreign language and do not make sense as written, leading to indefiniteness of these terms. The indefiniteness of these definitions is incorporated into the claims through the use of these terms, and thus the claims are indefinite. Generally, when the claims are indefinite, vague or unclear, they cannot be construed without speculation or conjecture; therefore, the indefinite claims are not treated on the merits with respect to prior art. See In re Steele, 305 F.2d 859, 862 (CCPA 1962) (A prior art rejection cannot be sustained if the hypothetical person of ordinary skill in the art would have to make speculative assumptions concerning the meaning of claim language.); see also In re Wilson, 424 F.2d 1382, 1385 (CCPA 1970) ("If no reasonably definite meaning can be ascribed to certain terms in the claim, the subject matter does not become obvious-the claim becomes indefinite."). Notwithstanding Steele, the Office has made every attempt to construe the claims in what the Office believes is the intent of the Applicants in the interest of compact prosecution.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-4, 6-9, and 11-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim(s) recite(s) mental process steps of determining and analyzing information. 
This judicial exception is not integrated into a practical application. The claims contain the additional elements of “a backup server” and “an object-based storage system”, which are nothing more than generic components recited at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. The claims further contain the additional elements of “sending a data migration request…; and sending an object deletion request to the object-based storage system.” These additional elements do not differ from those actions that have previously been held to be insignificant extra-solution activity, such as “presenting offers to potential customers and gathering statistics generated based on the testing about how potential customers responded to the offers; the statistics are then used to calculate an optimized price”, “selecting information, based on types of information and availability of information in a power-grid environment, for collection, analysis and display”, and “requiring a request from a user to view an advertisement and restricting public access.” The independent claims provide no other additional elements beyond the abstract idea. Dependent claims 4, 9, and 14 add steps simply noting the proposed migration and storing that in a log, which is mere insignificant extra-solution activity. Dependent claims 2, 3, 7, 8, 12, and 13 offer nothing more than additional description of the abstract mental process steps.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above, the additional elements amount to nothing more than insignificant extra-solution activity and mere instructions to apply the exception using a generic computer component. These cannot provide an inventive concept, and thus the claims are patent-ineligible.
Claims 5, 10 ,and 15 are considered patent eligible as they do integrate the abstract idea into a practical application of restoring expired backups from the movement log that has been created.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYLER J TORGRIMSON whose telephone number is (571)270-5550. The examiner can normally be reached Monday - Friday 9 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksander Kerzhner can be reached on 571.270.1760. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TYLER J TORGRIMSON/             Primary Examiner, Art Unit 2165